internal_revenue_service number release date index number ------------------------- ---------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b04 plr-108216-08 date november legend taxpayer ------------------------------------------------- issuer --------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- sponsor -------------------------- group contract -------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- certificate ---------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- number a number b number c number d dear --------------- ----------- -- ---- ---- you taxpayer have requested several rulings regarding the application of certain provisions of the internal_revenue_code to a contemplated transaction facts taxpayer represents that plr-108216-08 the issuer is a life_insurance_company within the meaning of sec_816 of the code files its federal_income_tax return on a calendar_year basis and reports its income on an accrual_method sponsor is a wholly-owned subsidiary of issuer sponsor offers investment advisory services to individuals and entities account owner among the investment advisory services are managed accounts with regard to a managed account the amount deposited by the account owner is actively managed by sponsor in a manner consistent with an agreed upon investment strategy that is the account owner does not direct any specific trading activity but rather that activity is left to the discretion of sponsor consistent with the strategy issuer intends to issue group contract to sponsor the group contract authorizes sponsor to designate certain persons to be eligible to purchase a certificate the eligible persons are expected to be certain account owners with managed account s the group contract indicates that the certificate will describe the benefits and to whom payable and applicable limitations and conditions the group contract indicates that the certificate may be modified by a rider or endorsement attached to the certificate after being in effect for one year the group contract can be terminated upon written notice such termination will not apply to in-force certificates when an eligible account owner acquires a certificate the account owner can select some or all of the assets held in the managed account as specified_assets with the non-discriminatory approval of issuer the account owner can subsequently select additional assets as specified_assets the specified_assets will be managed by sponsor consistent with a specified investment objective made available by sponsor the certificate will indicate at issuance the specified investment objective applicable to that certificate after a specified withdrawal start date the account owner may withdraw an amount up to the annual withdrawal amount described below in exchange for a periodic fee described below the certificate obligates issuer to provide account owner a guaranteed minimum benefit if the value of the specified_assets is exhausted through other than specified transactions described below after the withdrawal start date issuer will commence monthly payments to account owner for life of the certificate benefit which is equal to the annual withdrawal amount the annual withdrawal amount is set at issuance of the certificate to be the lesser_of dollar_figurenumber a1 or number b of the value of the specified_assets the annual this amount can be changed on a non-discriminatory basis plr-108216-08 withdrawal amount will be redetermined on each anniversary to be the greater of the prior year’s annual withdrawal amount or number b of the value of the specified_assets on such anniversary the annual withdrawal amount will be increased by number b of the annual withdrawal amount each year during the time beginning on the issuance of the certificate and ending on the earlier of the number c anniversary the anniversary after the account owner attains age number d or the date the value of the specified_assets reaches zero because of specified transactions explained next specified transactions are those in which the specified_assets are redeemed or transferred for a purpose other than paying the periodic fee if for example the account owner wishes to reallocate the specified_assets to an alternative specified investment objective such reallocation would be a specified transaction unless the reallocation is because the prior specified investment objective is discontinued another example of a specified transaction is exercise of the certificate’s annuity purchase guarantee if a specified transaction occurs prior to the withdrawal start date the annual withdrawal amount is reduced by the ratio that the amount_involved in the specified transaction bears to the value of the specified_assets if a specified transaction occurs after the withdrawal start date there are alternative effects the annual withdrawal amount is not changed if the amount_involved in all specified transaction during the year is not greater than the annual withdrawal amount if the amount_involved in all specified transactions during the year is greater than the annual withdrawal amount the annual withdrawal amount is reduced by the ratio that the amount by which the specified transactions exceeds the annual withdrawal amount bears to the value of the specified_assets the certificate is terminated if the value of the specified_assets is reduced to zero before the withdrawal start date or after the withdrawal start date if the sum of specified transactions occurring during a year exceed the annual withdrawal amount and reduces the value of the specified_assets to zero other causes of termination are death of the account owner failure to pay the periodic fee or other_disposition of the specified_assets the certificate can be assigned the periodic fee is charged quarterly and is a specified percentage of the value of the specified_assets the certificate will be offered and sold only in states in which it has approved for sale as an annuity_contract and such offer and sale will be pursuant to a registration_statement filed with the u s securities_and_exchange_commission taxpayer is contemplating purchasing a certificate plr-108216-08 requested rulings taxpayer requests the following rulings the certificate will be an annuity_contract for federal_income_tax purposes the periodic fee paid to issuer will be taken into account in the determination of an account owner’s investment_in_the_contract for the certificate under sec_72 and the account owner’s adjusted_basis in the certificate under sec_1011 the provisions of sec_1 will not apply to exclude dividends earned by the specified_assets from treatment as qualified_dividend_income the deduction of any loss incurred by an account owner on a sale_or_exchange of any of the specified_assets will not be limited by the provisions of sec_165 the provisions of sec_1233 will not apply to the computation of the account owner’s holding_period for the specified_assets the deduction of any loss incurred by the account owner on a sale_or_exchange of any of the specified_assets will not be limited by the provisions of sec_1092 if issuer becomes liable to pay certificate benefits such payments will be amounts received as an annuity under sec_72 law and analysis requested ruling sec_72 provides that except as otherwise provided gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract the code does not otherwise define an annuity_contract or any amount_received_as_an_annuity sec_1_72-2 of the income_tax regulations provides that the contracts under which amounts paid will be subject_to the provisions of sec_72 include contracts which are considered to be life_insurance endowment and annuity_contracts in accordance with the customary practice of life_insurance_companies under sec_1 b and c as a general matter amounts received as an annuity are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts so payable or the period for which they are to be paid can be determined as of that date a proportionate part of which is considered to represent a return of premiums or other consideration paid under sec_1_72-2 amounts are considered as amounts received as an annuity plr-108216-08 only if all of the following tests are met the amounts must be received on or after the annuity_starting_date the amounts must be payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and the amounts payable must be determinable either directly from the terms of the contract or indirectly from the use of either mortality tables or compound interest computations or both if the contract is a variable_contract sec_1_72-2 provides an alternative formulation of this requirement under sec_1_72-4 the annuity_starting_date is the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be the later of the date upon which the obligations under the contract became fixed or the first day of the period which ends on the date of the first annuity_payment explaining imposition of an income-out-first rule under sec_72 for withdrawals prior to the annuity_starting_date the senate report described a commercial_annuity as a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death annuity_contracts permit the systematic liquidation of an amount consisting of principal the policyholder’s investment_in_the_contract and income an individual may purchase an annuity by payment of a single premium or by making periodic_payments a deferred_annuity_contract may at the election of the individual be surrendered before annuity payments begin in exchange for the cash_value of the contract the committee believes that the use of deferred_annuity contracts to meet long-term investment goals such as income security is still a worthy ideal s rep no pincite footnote omitted the report also explains sec_72’s utilization of an exclusion_ratio regime a portion of each amount_paid to a policyholder as an annuity generally is taxed as ordinary_income under an ‘exclusion ratio’ sec_72 computed to reflect the projected nontaxable return of investment_in_the_contract and the taxable growth on the investment id as described in 306_f2d_682 1st cir aff’g archibishop samuel trust v commissioner 36_tc_641 acq 1964_2_cb_3 i nherent in the concept of an annuity is a transfer of cash or property from one party to another in return for a promise to pay a specific periodic sum for a stipulated time interval again in the normal annuity situation once the annuitant has transferred the cash or property to the obligor and has received his contractual right to periodic_payments plr-108216-08 he is unconcerned with the ultimate disposition of the property transferred once it is in the obligor’s hands in life health insurance black and skipper state that i n the broadest sense an annuity is simply a series of periodic_payments and while l ife insurance has as its principal mission the creation of a fund t he annuity on the contrary has as its basic function the systematic liquidation of a fund accordingly e ach payment under an annuity may be considered to represent a combination of principal and interest_income and a survivorship element although not completely accurate one can view the operation of an annuity as follows if a person exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract kenneth black jr and harold d skipper jr life health insurance 13th ed elsewhere an annuity has been described as a right to receive fixed periodic_payments for a specified period of time and an annuity_contract as a contract under which in exchange for the payment of a premium or premiums the recipient thereof is bound to make future payments typically at regular intervals in amounts to payees and conditions specified in the parties’ agreement the determining characteristic of an annuity is that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived although an individual who purchases an annuity remains the technical owner of the asset he or she does not retain total control_over that asset and does not have unfettered access to the full amount of his or her own property am jur 2d annuities sec_1 moreover t he purchaser of an annuity surrenders all rights to the money paid and therefore installment payments of a debt or payments of interest on a debt do not constitute an annuity id sec_2 whether an annuity_contract allows the owner to access the value of the contract through other than periodic annuity payments is a product of state statute appleman on insurance sec_182 b and 2d ed plr-108216-08 here on balance the certificate possess the essential attributes of an annuity it is true that the certificate may not at the election of the account owner be surrendered before annuity payments begin in exchange for the cash_value of the contract s rep no pincite it is also true that because the annuity_starting_date is contingent upon the value of the specified_assets being exhausted while account owner is alive it is not the case that if account owner exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract life health insurance pincite but these conditions are not dispositive the certificate and the amounts paid under the certificate meet the requirements of sec_1_72-1 and c a and b and b as annuity_contracts and annuity payments additionally the certificate is purchased by making periodic_payments of premium for a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death and is used to provide long-term income security s rep no pincite moreover it has the determining characteristic that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived am jur 2d annuities sec_1 the account owner will have surrender ed all rights to the money paid thereby distinguishing the certificate from installment payments of a debt or payments of interest on a debt which are not annuities id the certificate is not a contract to pay interest see sec_1_72-14 accordingly the certificate will be treated as an annuity_contract within the meaning of sec_72 requested ruling sec_72 provides that for purposes of the exclusion_ratio under sec_72 the investment_in_the_contract as of the annuity_starting_date as the aggregate amount of premiums or other consideration paid for the contract minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under sec_72 this amount is then reduced by the value of the refund_feature if any sec_72 provides that for purposes of sec_72 the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract before such date minus the aggregate amount received under the the account owner will be treated as the owner of the specified_assets revrul_2003_92 2003_2_cb_350 revrul_81_225 1981_2_cb_12 as such the designation of assets as specified_assets is not a disposition or other realization event with respect to such assets and the account owner remains subject_to any federal_income_tax applicable to the specified_assets plr-108216-08 contract before such date to the extent that such amount was excludable from gross_income sec_1011 provides that the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property whenever acquired shall be the basis determined under sec_1012 or other applicable sections adjusted as provided in sec_1016 accordingly the periodic fee paid to taxpayer will be taken into account in the determination of an account owner’s investment_in_the_contract for the certificate under sec_72 and the account owner’s adjusted_basis in the certificate under sec_1011 see eg revrul_2003_76 2003_2_cb_355 addressing the allocation of the investment_in_the_contract and the basis in the contract after the exchange of a portion of an annuity_contract under sec_1035 requested ruling under sec_1 for purposes of sec_1 the term net_capital_gain means net_capital_gain determined without regard to sec_1 increased by qualified_dividend_income in defining qualified_dividend_income sec_1 provides that the term shall not include any dividend on any share of stock with respect to which the holding_period requirements of sec_246 are not met determined by substituting in sec_246 days for days each place it appears and by substituting 121-day period for day period sec_246 provides rules applicable to deductions for dividends received among them a required holding_period see sec_246 under sec_246 this holding_period is reduced for any period during such periods in which a the taxpayer has an option to sell is under a contractual obligation to sell or has made and not closed a short_sale of substantially_identical_stock_or_securities b the taxpayer is the grantor of an option to buy substantially_identical_stock_or_securities or c under regulations a taxpayer has diminished his risk of loss by holding or more other positions with respect to substantially_similar_or_related_property the applicable regulation is sec_1_246-5 which provides that property is substantially_similar or related to stock when i the fair_market_value of the stock and the property reflect the performance of a a single firm or enterprise b the same industry or industries or c the same economic factor or factors such as but not limited to interest rates commodity prices or foreign-currency exchange rates and ii changes in the fair_market_value of the stock are reasonably expected to approximate directly or inversely changes in the fair_market_value of the property a fraction of the fair_market_value of the property or a multiple of the fair_market_value of the property sec_1_246-5 a position is an interest including a futures or forward_contract or an option in property or any contractual right to a payment whether or not severable from stock or other_property sec_1_246-5 moreover a taxpayer has diminished its plr-108216-08 risk of loss on stock by holding a position in substantially_similar_or_related_property if the taxpayer is the beneficiary of a guarantee surety agreement or similar arrangement and the guarantee surety agreement or similar arrangement provides for payments that will substantially offset decreases in the fair_market_value of the stock sec_1 c the conference_report to the deficit_reduction_act_of_1984 h_rep_no pincite 1984_3_cb_1 indicates that t he substantially_similar standard is not satisfied merely because the taxpayer is an investor with diversified holdings and acquires a regulated_futures_contract or option on a stock index to hedge general market risks here by purchasing the certificate the account owner will not have entered into an option to sell is not under a contractual obligation to sell or has not made nor closed a short_sale of substantially_identical_stock_or_securities the certificate is not substantially_similar_or_related_property because the fair_market_value of the specified_assets and the certificate do not reflect the performance of a single firm or enterprise the same industry or industries or the same economic factors because the predominant risk the certificate protects against is longevity risk ie the benefit under the certificate is contingent upon the account owner’s survival and because the changes in the fair_market_value of the specified_assets are not reasonably expected to approximate directly or inversely changes in the fair_market_value of the certificate a fraction or multiple thereof finally the benefits that may be ultimately paid under the certificate are not closely correlated with and do not substantially offset decreases in the fair_market_value of the specified_assets thus we conclude that the certificate does not diminish the account owner’s risk of loss on the specified_assets for purposes of applying the holding_period requirements of sec_1 requested ruling sec_165 allows as a deduction any loss not_compensated_for_by_insurance_or_otherwise sec_1_165-1 provides that if a casualty or other event occurs which may result in a loss and in that year there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained until it can be ascertained with reasonable certainty whether or not the reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances in 29_bta_1109 aff'd 75_f2d_255 2d cir the taxpayer and two others were the beneficial owners of three brokerage plr-108216-08 accounts that were opened at the recommendation of a wealthy friend who desiring to assist them in making money on the stock market guaranteed the accounts the court held that the taxpayer's subsequent losses were not deductible because of the guarantee in 16_tc_1084 aff'd on another issue 196_f2d_923 1st cir the service argued that loss resulting from the abandonment of an elevated railway structure was compensated for by legislation the public control act guaranteeing the taxpayer operating profits sufficient to pay dividends the court disagreed stating that regardless of the amounts of any possible losses sustained by petitioner no payments would be forthcoming to it if its income were sufficiently high after absorbing the losses and other charges to pay the required dividends t c pincite 66_tc_897 aff'd 574_f2d_189 4th cir involved a business partnership formed by the taxpayer and an associate the taxpayer purchased an insurance_policy on his partner's life after his partner's accidental death the taxpayer and his partner's widow were unsuccessful in continuing the business and terminated the partnership the court upheld the disallowance of a loss on the termination because the taxpayer was compensated by the proceeds of the insurance_policy the court pointed out that the amount of the policy was approximately equal to the taxpayer's investment in the partnership thus although it was not the partnership_interest itself that was insured the life_insurance acted to compensate the loss of the partnership_interest in 608_f2d_485 ct_cl the taxpayer a local television station claimed a loss based on termination of its affiliation agreement with cbs the television network the trial judge upheld disallowance of the deduction on the theory that increased revenues from affiliation with abc another television network compensated taxpayer for loss of the cbs affiliation reversing this finding the court of claims stated t he statute does not bar a deduction for a loss actually incurred merely because the taxpayer is able to effect an offsetting gain on a different although contemporaneous transaction f 2d pincite- in 63_tc_21 which involved federal disaster relief payments the tax_court interpreting the words insurance or otherwise in sec_165 determined that the general term or otherwise must be construed consistently with the specific term_insurance the court stated that the general purpose of insurance is to spread the risk of loss from any peril among a large number of those who are exposed to a similar peril in 74_tc_725 the court citing shanahan determined that the phrase insurance or otherwise in an analogous plr-108216-08 provision sec_2054 contemplates that the type of compensation received must be such that it was structured to replace what was lost t c pincite the court held that a disbursement from a_trust fund established by a state bar association in compensation_for losses_incurred due to an attorney's unethical behavior was in the nature of insurance revrul_87_117 1987_2_cb_61 involves a regulated_public_utility that abandons a partially-completed nuclear plant the ratemaking authority allows a rate increase that takes into account the cost of the abandoned plant the ruling holds that the rate increase does not reduce the taxpayer's abandonment-loss deduction because the rate increase was structured to serve the utilities’ customers at a fair charge and ensure a reasonable return to investors not to reimburse the loss in the present situation the certificate may appear to be structured to replace what was lost in that the certificate benefit takes effect upon the reduction of the overall value of the specified_assets to zero and may reflect the highest prior net value of those assets similarly as a case like johnson illustrates it is possible for a contractual arrangement to be treated as compensation_for sec_165 purposes even though it compensates for a loss indirectly not directly however in this case the relationship between any individual market loss on the specified_assets and any eventual periodic_payments under the certificate is too tenuous and too contingent on a number of factors for the payments to be considered compensation_for any given market loss for example account owner may die before the specified_assets are depleted in which case the certificate benefit will never take effect the specified investment objective is intended to minimize the effect of excessive volatility and market risk there is no close correlation between any given loss and any eventual payments that taxpayer may make moreover the fact amount and timing of the certificate benefit depends on market gains as well as losses similarly in boston elevated rwy regardless of the amounts of any possible losses sustained by petitioner no payments would be forthcoming to it if its income were sufficiently high after absorbing the losses t c pincite withdrawals after the withdrawal starting date of the annual withdrawal amount not just investment losses will contribute significantly to depletion of the specified_assets in fact the arrangement is structured primarily to insure against longevity risk not market risk and should account owner live long enough he could eventually begin to receive the certificate benefit whether or not losses were sustained finally the amount of compensation account owner may receive under the certificate depends on how long he lives and is not tied to the amount of the losses thus the fact amount and timing of the certificate benefit are contingent on a number of factors including not only a particular market loss but also other market losses offsetting market gains account owner's withdrawal rate and - most significantly - account owner's life span the contract is structured not as reimbursement for market losses but rather as a contingent deferred_annuity that begins to pay benefits on the occurrence of an event the timing of which may be influenced by market performance the certificate is not structured to replace or reimburse either individual or overall plr-108216-08 market losses on the specified_assets cases such as dunne and johnson are distinguishable because the nexus between the losses and the compensation_for the losses was more direct than is the case here therefore the certificate will not create a right to reimbursement for losses realized on specified_assets for purposes of sec_165 and thus will not prevent account owner from currently deducting such losses assuming account owner’s losses otherwise meet the requirements of sec_165 this holding is based on and limited to the particular contract at issue and the effect of that contract as represented by taxpayer it would not necessarily apply to a similar feature if the terms of the contract were significantly altered requested ruling sec_1233 provides rules as to the tax consequences of a short_sale of property if gain_or_loss from the short_sale is considered a gain_or_loss from the sale_or_exchange of a capital_asset sec_1_1233-1 sec_1233 provides that if gain_or_loss from a short_sale is considered as gain_or_loss from the sale_or_exchange of a capital_asset under subsection a and if on the date of such short_sale substantially_identical_property has been held by the taxpayer for not more than year determined without regard to the effect under paragraph of this subsection of such short_sale on the holding_period or if substantially_identical_property is acquired by the taxpayer after such short_sale and on or before the date of the closing thereof-- any gain on the closing of such short_sale shall be considered as a gain on the sale_or_exchange of a capital_asset held for not more than year notwithstanding the period of time any property used to close such short_sale has been held and the holding_period of such substantially_identical_property shall be considered to begin notwithstanding sec_1223 relating to the holding_period of property on the date of the closing of the short_sale or on the date of a sale gift or other_disposition of such property whichever date occurs first this paragraph shall apply to such substantially_identical_property in the order of the dates of the acquisition plr-108216-08 of such property but only to so much of such property as does not exceed the quantity sold short for purposes of this subsection the acquisition of an option to sell property at a fixed price shall be considered as a short_sale and the exercise or failure to exercise such option shall be considered as a closing of such short_sale the certificate is neither a short_sale of nor an option to sell the specified_assets no other aspect of the transaction would qualify as a short_sale of or an option to sell the specified_assets therefore the provisions of sec_1233 will not apply to the computation of the account owner's holding_period for the specified_assets requested ruling sec_1092 imposes special rules that effectively suspend losses with respect to positions that are held as part of a straddle a straddle is defined in sec_1092 as offsetting positions with respect to personal_property a taxpayer holds offsetting positions with respect to personal_property if there is a substantial diminution of the taxpayer’s risk of loss from holding any position by reason of his holding one or more other positions with respect to personal_property whether or not of the same kind see sec_1092 sec_1092 provides that the term personal_property means any personal_property of a type which is actively_traded and that the term position means an interest in personal_property the certificate however is not an offsetting_position with respect to account owner’s interest in the specified_assets see also sec_1092 accordingly sec_1092 does not apply requested ruling for the reasons explained with respect to requested ruling if taxpayer becomes liable to pay certificate benefits under the certificate such payments will be amounts received as an annuity under sec_72 rulings based on the foregoing the certificate will be an annuity_contract for federal_income_tax purposes plr-108216-08 the periodic fee paid to issuer will be taken into account in the determination of an account owner’s investment_in_the_contract for the certificate under sec_72 and the account owner’s adjusted_basis in the certificate under sec_1011 the provisions of sec_1 will not apply to exclude dividends earned by the specified_assets from treatment as qualified_dividend_income the certificate will not create a right to reimbursement for losses_incurred by an account owner on a sale_or_exchange of any of the specified_assets for purposes of sec_165 and thus will not prevent account owner from currently deducting such losses assuming the losses otherwise meet the requirements of sec_165 the provisions of sec_1233 will not apply to the computation of the account owner’s holding_period for the specified_assets the deduction of any loss incurred by the account owner on a sale_or_exchange of any of the specified_assets will not be limited by the provisions of sec_1092 if issuer becomes liable to pay certificate benefits such payments will be amounts received as an annuity under sec_72 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification upon examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-108216-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s sheryl b flum branch chief branch financial institutions products
